Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed December 04, 2020.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 04, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 11-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (U.S. Patent Application No. 2008/0077570) in view of Yasuda (U.S. Patent Application No. 2008/0133565).

Regarding Claim 1, Tang discloses an apparatus, comprising: 
at least one processor; and at least one memory comprising computer program code, wherein the at least one processor and the computer program code are configured to, with the at least one processor (par [0117], Tang – processor subsystem which communicates with a memory subsystem), cause the apparatus at least to: 
obtain an encrypted term frequency table that comprises encrypted term frequency entries for a plurality of terms in a plurality of documents, wherein each of the encrypted term frequency entries corresponds to a combination of a term among the plurality of terms and a document among the plurality of documents (par [0267-0280], Tang – compressed database which lists words/phrases and frequencies within docs replaced with codes); 
receive a search query comprising a secured query term (par [0149], [0573-0574], Tang – search engine is language independent and can be used to search for encrypted messages…query and database should be encrypted the same way).
While Tang teaches the features as discussed above. However, Tang is not as detailed as the examiner would like with respect to encrypted term frequency entries for a plurality of terms in a plurality of documents, wherein each of the encrypted term frequency entries corresponds to a combination of a term among the plurality of terms and a document among the plurality of documents.
On the other hand, Yasuda discloses encrypted term frequency entries for a plurality of terms in a plurality of documents, wherein each of the encrypted term frequency entries corresponds to a combination of a term among the plurality of terms and a document among the plurality of documents (Fig.14; par [0093-0095], [0100-0102], Yasuda - compressed inverted index). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yasuda’s teachings into the Tang system. A skilled artisan would have been motivated to combine in order to achieve a high-speed document search system for an inverted index compression scheme on a large-scale.
Therefore, the combination of Tang in view of Yasuda, disclose determine from the encrypted term frequency table, one or more encrypted term frequency entries that are associated with the secured query term (par [0100], [0103], Yasuda – a search is performed by use of a generated compressed inverted index… par [0267-0280], Tang); 
compute relevance scores for at least a subset of documents among the plurality of documents using the one or more encrypted term frequency entries without decrypting the one or more encrypted term frequency entries (par [0121], [0124], [0138], [0145], Tang – most relevant hit have highest scores); 
determine at least one document among the plurality of documents as relevant to the secured query term based on the computed relevance scores (par [0209], [0272], [0278], Tang – hit score for each entry is based on each word in both the query and the hit file; wherein what matters most is the overall similarity between the query and its hit… par [0110], Yasuda – obtaining documents having doc IDs that satisfy the query); and 
retrieve the at least one document from a secure datastore to satisfy the search query (par [0110], Yasuda - obtaining documents having doc IDs that satisfy the query… par [0267-0280], Tang).

Regarding Claim 2, the combination of Tang in view of Yasuda, disclose the apparatus of claim 1, wherein the at least one processor and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: 
rank-order the relevance scores for at least the subset of documents, wherein the at least one document comprises a document having a highest relevance score (par [0055], [0280], Tang – rank documents based on a global or local score…the most relevant entry having the highest score).

Regarding Claim 3, the combination of Tang in view of Yasuda, disclose the apparatus of claim 1, wherein the secured query term comprises a hashed version of a search term (par [0149], [0573-0574], Tang – search engine is language independent and can be used to search for encrypted messages…query and database should be encrypted the same way).

Regarding Claim 4, the combination of Tang in view of Yasuda, disclose the apparatus of claim 1, wherein the encrypted term frequency entries are generated using one or more of a homomorphic encryption (par [0593-0595], Tang - homogenous) or an order-preserving encryption.

Regarding Claim 7, the combination of Tang in view of Yasuda, disclose the apparatus of claim 1, wherein the encrypted term frequency table is generated at a user site remote from the system (par [0266], Tang).

Claims 8 and 11-13 contains similar subject matter as claims 1-4 above; and are rejected under the same rationale.
Regarding Claim 9, the combination of Tang in view of Yasuda, disclose the method of claim 8, wherein the data collection comprises at least one of documents and multi-media content (par [0120], [0282], Tang – document and/or collection).

Claims 15, 16, and 18-20 contain similar subject matter as claims 1-4 and 9 above; and are rejected under the same rationale.


Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Yasuda, further in view of Hacigumus (U.S. Patent Application No. 2004/0243816).

Regarding Claim 10, the combination of Tang in view of Yasuda, disclose the method of claim 8, for computing relevancy scores for content in a data collection (par [0121], [0124], [0138], [0145], Tang – most relevant hit have highest scores).
However, the combination of Tang and Yasuda, are not as detailed with respect to generating intermediate results used for computing the relevance scores; and decrypting the intermediate results.
On the other hand, Hacigumus discloses generating intermediate results used for computing the relevance scores; and decrypting the intermediate results (par [0028], Hacigumus – producing an encrypted intermediate results set and the intermediate results set is decrypted and filtered to produce actual results). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hacigumus’ teaching into the Tang and Yasuda system. A skilled artisan would have been motivated to combine in order to provide a certain amount of query processing without jeopardizing data privacy (par [0012], Hacigumus).

Claim 17 contains similar subject matter as claim 10 above; and is rejected under the same rationale.
Allowable Subject Matter
Claims 5, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: apply an additional encryption on the encrypted term frequency table to generate a further encrypted term frequency table, wherein the additional encryption is different from an encryption used to generate the encrypted term frequency table; store the further encrypted term frequency table in a storage device; and prior to determining the one or more encrypted term frequency entries that are associated with the secured query term, retrieve and decrypt the further encrypted term frequency table to obtain the encrypted term frequency table.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 18, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161